Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 1 of 26 PageID 260



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

S.Y.,

             Plaintiff,

v.                                 Case No:    2:20-cv-607-JES-MRM

SHIVPARVTI, LLC,

            Defendant.


                            OPINION and ORDER

      This matter comes before the Court on defendant’s Motion to

Dismiss, Motion to Strike, or For a More Definite Statement and

Memorandum of Law in Support Thereof (Doc. #11) filed on September

28, 2020.     Plaintiff filed an Opposition (Doc. #20) on November

2, 2020.    For the reasons set forth below, the motion is denied.

                                       I.

      The origins of this case began on October 30, 2019, when

Plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida. See S.Y. et al v. Naples Hotel Co.et

al, Case No. 2:20-cv-118 (Doc. #1, p. 3). On December 31, 2019,

the Plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants. Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020. Id. at

(Doc. #1). On April 15, 2020, the Plaintiffs filed a Second Amended
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 2 of 26 PageID 261



Complaint. Id. at (Doc. #85). On August 5, 2020, the undersigned

denied various motions to dismiss, but determined severance of the

parties was appropriate. S.Y. v. Naples Hotel Co., 476 F. Supp. 3d

1251, 1258-59 (M.D. Fla. 2020). Following the Court’s severance

order, plaintiff and the other alleged victim filed nearly thirty

new actions against various defendants, including this case.

      The Complaint1 (Doc. #1) in this case was filed on August 19,

2020, alleging that plaintiff S.Y. was a resident of Collier

County, Florida, and was a victim of ongoing sex trafficking at

the Sunrise Motel in Naples, Florida (the Sunrise Motel) between

2014 and February 2016. (Id. at ¶¶ 13-14, 22-24.)           The Complaint

further alleges that Shivparvti, LLC (Defendant or Shivparvti) is

a hotel owner, operator, manager, supervisor, controller, and/or

entity responsible for hotels, including the Sunrise Motel. (Id.

at ¶ 2.)

      The   Complaint   sets   forth   six   claims   against   Defendant:

violation of the Trafficking Victims Protection Reauthorization

Act of 2008 (TVPRA), 18 U.S.C. § 1595 (Count I); violation of the

Florida RICO statute, § 772.104, Florida Statutes (Count II);

premise liability (Count III); negligent hiring, supervision, and

retention (Count IV); negligent rescue (Count V); and aiding and



      1The Complaint is mistakenly titled “Third Amended Complaint”
although it is the only such pleading filed in this case. See (Doc.
#1.)



                                   - 2 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 3 of 26 PageID 262



abetting, harboring, confining, coercion, and criminal enterprise

(Count VI).    (Id., pp. 27-42.)

                                       II.

      Defendant’s motion seeks to have the Court strike several

allegations in the Complaint as well as dismiss the majority of

the claims as insufficiently pled. (Doc. #11, pp. 2-3.) The Court

will address each of these arguments in turn.

   A. Redundant, Irrelevant, and Scandalous Factual Allegations

      In its Motion, Defendant notes that this Court previously

ordered   Plaintiff    to   remove   those   allegations   “regarding   sex

trafficking in general and its relationship to the hospitality

industry.” S.Y., 476 F. Supp. 3d at 1259.            Defendant, however,

argues that contrary to the Court’s prior directive, Plaintiff has

included redundant, irrelevant, and scandalous allegations in her

Complaint that should be struck. (Doc. #11, pp. 4-6.)

      Pursuant to Rule 12(f), a party may move to strike "any

redundant, immaterial, impertinent, or scandalous matter" within

the pleadings. The Court enjoys broad discretion in determining

whether to grant or deny a motion to strike. Anchor Hocking Corp.

v. Jacksonville Elec. Auth., 419 F. Supp. 992, 1000 (M.D. Fla.

1976). "The purpose of a motion to strike is to clean up the

pleadings, streamline litigation, and avoid unnecessary forays

into immaterial matters." Hutchings v. Fed. Ins. Co., No. 6:08-

cv-305-Orl-19KRS, 2008 U.S. Dist. LEXIS 75334, 2008 WL 4186994, *2



                                     - 3 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 4 of 26 PageID 263



(M.D. Fla. Sept. 8, 2008) (marks and citation omitted). It is not

intended to "procure the dismissal of all or part of a complaint."

Id. A motion to strike is a drastic remedy and is disfavored by

the courts. Schmidt v. Life Ins. Co. of N. Am., 289 F.R.D. 357,

358 (M.D. Fla. 2012). Therefore, a motion to strike should be

granted only if "the matter sought to be omitted has no possible

relationship     to    the     controversy,       may    confuse    the     issues,      or

otherwise prejudice a party." Id.

      Defendant urges the Court to strike ten paragraphs in the

Complaint (Doc. #1, ¶¶ 3-5, 39-41, 62-64, 125) that it maintains

contain    “puffing”         about     sex   trafficking        and        its    alleged

relationship     to    the     hotel    industry,        scandalous    matter          about

Shivparvti’s knowledge of the tactics of sex traffickers, and that

such tactics are used against children. (Doc. #11, pp. 6-7.) Upon

review of these allegations (Doc. #1, ¶¶ 3-5, 39-41, 62-64, 125),

the   Court    finds     the   majority      of   them     relate     to    Defendant’s

knowledge of sex trafficking, its failure to prevent the alleged

criminal      conduct,       and   Defendant’s          profiting     from       the    sex

trafficking industry. Such allegations are relevant to the type of

claims plaintiff asserts, S.Y., 476 F. Supp. 3d at 1259 n.5, and

the Court does not find any to be overly redundant or unduly

prejudicial. See Schmidt, 289 F.R.D. at 358.                  Admittedly, general

allegations of sex trafficking in paragraph three and tactics of

sex traffickers implemented against children in paragraph five may



                                        - 4 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 5 of 26 PageID 264



be immaterial, but the Court cannot say that these allegations are

unduly    prejudicial    to   justify   the   “drastic”   remedy    sought.

Schmidt, 289 F.R.D. at 358. The Court therefore denies Defendant’s

request to strike the aforementioned allegations.

   B. Failure To State a Claim

      Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a "short and plain statement of the claim showing

that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2).

This obligation "requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007) (citation omitted). To survive

dismissal, the factual allegations must be "plausible" and "must

be enough to raise a right to relief above the speculative level."

Id. at 555; see also Edwards v. Prime Inc., 602 F.3d 1276, 1291

(11th Cir. 2010). This requires "more than an unadorned, the-

defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081

(2007), but "[l]egal conclusions without adequate factual support



                                   - 5 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 6 of 26 PageID 265



are entitled to no assumption of truth." Mamani v. Berzaín, 654

F.3d 1148, 1153 (11th Cir. 2011) (citations omitted). "Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.

Factual allegations that are merely consistent with a defendant's

liability fall short of being facially plausible. Chaparro v.

Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (citations

omitted). Thus, the Court engages in a two-step approach: "When

there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise

to an entitlement to relief." Iqbal, 556 U.S. at 679.

           1. Florida RICO Violation

      In    Count   II   of   the     Complaint,      Plaintiff    alleges   that

Shivparvti       violated     Florida’s       civil    RICO   provisions,      §§

772.104(1)-(2). 2 (Doc.       #1,    ¶¶   136-149.)     Florida's    Civil   RICO

provides, "It is unlawful for any person employed by, or associated

with,     any   enterprise    to    conduct    or   participate,    directly   or

indirectly, in such enterprise through a pattern of racketeering


      2"Since Florida RICO is patterned after federal RICO, Florida
courts have looked to the federal courts for guidance in
interpreting and applying the act. Therefore, federal decisions
should be accorded great weight." Yuanxiao Feng v. Walsh, No. 19-
24138-CIV, 2020 U.S. Dist. LEXIS 169654, at *20 (S.D. Fla. Sep.
14, 2020) (quoting O'Malley v. St. Thomas Univ., Inc., 599 So. 2d
999, 1000 (Fla. 3d DCA 1992)).




                                       - 6 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 7 of 26 PageID 266



activity or the collection of an unlawful debt." Fla. Stat. §

895.03(3). To state a claim under the statute, plaintiff must

allege plausible facts showing "(1) conduct or participation in an

enterprise through (2) a pattern of [criminal] activity." Horace-

Manasse v. Wells Fargo Bank, N.A., 521 F. App'x 782, 784 (11th

Cir. 2013) (quoting Lugo v. State, 845 So. 2d 74, 97 (Fla. 2003)).

      Defendant moves for dismissal, arguing Plaintiff failed to

sufficiently       plead    the    existence    of   an   enterprise,    a   common

purpose, a pattern of criminal activity, and that Plaintiff’s

injuries were proximately caused by RICO violations. (Doc. #11,

pp. 7-11.)

         a. RICO Enterprise and Common Purpose

      RICO   statute       defines    enterprise     to   include   a   “group   of

individuals associated in fact although not a legal entity.” §

772.102(3), Fla. Stat. “[A]n association-in-fact enterprise is

simply a continuing unit that functions with a common purpose.”

Cisneros v. Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020)

(quoting Boyle v. United States, 556 U.S. 938, 948 (2009)). To

sufficiently plead such an enterprise, “a plaintiff must allege

that a group of persons shares three structural features: (1) a

purpose,     (2)    relationships       among    those    associated    with     the

enterprise,        and   (3)      longevity     sufficient   to     permit   these

associates to pursue the enterprise’s purpose.” Cisneros, 972 F.3d




                                        - 7 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 8 of 26 PageID 267



at 1211 (quoting Almanza v. United Airlines, Inc., 851 F.3d 1060,

(11th Cir. 2017)) (marks and citations omitted).

      “The purpose prong contemplates ‘a common purpose of engaging

in   a   course     of   conduct’   among    the   enterprise’s     alleged

participants.” Cisneros, 972 F.3d at 1211 (quoting United States

v. Turkette, 452 U.S. 576, 583 (1981)). “An               abstract common

purpose, such as a generally shared interest in making money, will

not suffice. Rather, where the participants’ ultimate purpose is

to make money for themselves, a RICO plaintiff must plausibly

allege that the participants shared the purpose of enriching

themselves through a particular criminal course of conduct.” Id.

(citations omitted).

      Here,   the   Complaint    alleges    that   “Defendant   Shivparvti

associated with the Plaintiff S.Y.’s sex traffickers for the common

purpose of profiting off an established sex trafficking scheme,”

which Plaintiff contends is an “association-in-fact” and thus an

“enterprise” pursuant to § 772.102(3), Fla. Stat. (Doc. #1, ¶ 138.)

Plaintiff     further    alleges    that    Shivparvti     “conducted    or

participated in, or conspired to conduct or participate in, the

affairs of the RICO Enterprise through a pattern of numerous acts

of racketeering activity . . . related by their common purpose to

profit off an institutionalized sex trafficking scheme.” (Doc. #1,

¶ 139.) The Court finds these allegations sufficient to allege

Shivparvti and the traffickers “shared the purpose of enriching



                                    - 8 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 9 of 26 PageID 268



themselves    through    a    particular   criminal   course    of    conduct.”

Cisneros, 972 F.3d at 1211; see also United States v. Church, 955

F.2d 688, 697-98 (11th Cir. 1992) (noting that “an association’s

devotion to ‘making money from repeated criminal activity’ . . .

demonstrates an enterprise’s ‘common purpose of engaging in a

course of conduct’” (citations omitted)); Burgese v. Starwood

Hotel & Resorts Worldwide, Inc., 101 F. Supp. 3d 414, 424 (D. N.J.

2015) (on motion to dismiss Florida RICO claim, court found that

“Plaintiff’s Amended Complaint can be read to allege a ‘common

purpose’ of furthering an institutionalized prostitution scheme to

increase     profits    for    the   participants,”    and     that   “[t]hese

allegations, though thin, are sufficient for purposes of this

motion”).

         b. Pattern of Criminal Activity

      Defendant also argues that the Complaint fails to allege

sufficient facts that evidence a pattern of criminal activity.

(Doc. #11, p. 10.) As previously stated, “[i]n order to state a

civil cause of action under the Florida RICO Act, a plaintiff must

allege a pattern of criminal activity.” Arthur v. JP Morgan Chase

Bank, NA, 569 F. App’x 669, 682 (11th Cir. 2014) (citing §§

772.103-104, Fla. Stat.). The statute’s definition of “criminal

activity” provides “that a particular state law crime can serve as

the predicate act for a RICO claim if it is ‘chargeable by

indictment or information’ and falls within a series of specified



                                     - 9 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 10 of 26 PageID 269



 provisions.” Id. (citing § 772.102(1)(a), Fla. Stat.). “In order

 to establish a pattern of criminal activity, the plaintiff must

 allege two or more criminal acts ‘that have the same or similar

 intents, results, accomplices, victims, or methods of commission’

 that occurred within a five-year time span.” Id. at 680 (citing §

 772.102(4), Fla. Stat.).

       Plaintiff’s    Florida       RICO    claim   is   predicated       on     the

 commission of human trafficking crimes in violation of section

 787.06, Florida Statutes. (Doc. #1, ¶¶ 140, 142); see also §

 772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

 Chapter 787 among the types of “criminal activity” covered by the

 Florida RICO statute). This provision provides various punishments

 for “[a]ny person who knowingly, or in reckless disregard of the

 facts, engages in human trafficking, or attempts to engage in human

 trafficking, or benefits financially by receiving anything of

 value from participation in a venture that has subjected a person

 to human trafficking.” § 787.06(3), Fla. Stat.

       Defendant    asserts      Plaintiff’s   RICO    claim     falls   short    of

 alleging a pattern of criminal activity as “[i]t is impossible to

 discern if Shivparvti committed two or more predicate acts in the

 required timeframe because Plaintiff provides a several year span

 and no specific allegations of when the predicate acts allegedly

 occurred.” (Doc. #11, p. 10.)        The Court disagrees.         The Complaint

 alleges   that    from   2013    through   February     2016,    Plaintiff      was



                                      - 10 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 11 of 26 PageID 270



 subjected to sex trafficking on a “regular, consistent and/or

 regular basis” at various hotels in Naples, Florida, and from 2014

 to 2016, Plaintiff was trafficked at the Sunrise Motel.          (Doc. #1,

 ¶ 68.)     It is further alleged that plaintiff S.Y. “performed

 numerous commercial sex acts per day” at the Sunrise Motel between

 2014 and 2016, and that Defendant’s employees had knowledge of and

 even engaged in the trafficking, made promises to traffickers not

 to interfere with the trafficking, and knowingly turned a blind

 eye   to    such   conduct——all   the   time   benefiting   financially   by

 repeated payments for rooms. (Doc. #1, ¶¶ 9, 18, 39, 62-63, 74-

 78, 142, 209, 211.) Viewing the allegations in the light most

 favorable to plaintiff, the Court finds this sufficient to allege

 two or more predicate acts within the applicable timeframe.

            c. RICO Violations as Proximate Cause of Injuries

       Lastly, Defendant argues the Complaint woefully fails to

 allege that Plaintiff’s injuries were proximately caused by RICO

 violations. (Doc. #11, p. 11.) Under the Florida RICO statute, a

 plaintiff must demonstrate that their injuries were proximately

 caused by the RICO violations. See Bortell v. White Mountains Ins.

 Grp., Ltd., 2 So. 3d 1041, 1047 (Fla. 4th DCA 2009). “A wrongful

 act is a proximate cause if it is a substantive factor in the

 sequence of responsible causation.” Green Leaf Nursery v. E.I.

 DuPont De Nemours & Co., 341 F.3d 1292, 1307 (11th Cir. 2003)

 (marks and citation omitted). Furthermore, a plaintiff “must show



                                    - 11 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 12 of 26 PageID 271



 a ‘direct relation between the injury asserted and the injurious

 conduct alleged.’” Id. (quoting Holmes v. Sec. Inv’r Prot. Corp.,

 503 U.S. 258, 268 (1992)). “Indirect harm is insufficient to

 sustain a cause of action under the RICO statutes.” Bortell, 2 So.

 3d at 1047; see also O’Malley, 599 So. 2d at 1000 (“[I]ndirect

 injuries, that is, injuries sustained not as a direct result of

 predicate acts . . . will not allow recovery under Florida RICO.”).

       Defendant argues that the Complaint contains “no plausible

 allegations that it engaged in any conduct that was the proximate

 cause     of   Plaintiff’s   alleged    injuries.”   (Doc.      #11,    p.    11.)

 Defendant      also   contends   that   the   Complaint   “is    void    of    any

 allegation that that [sic] [Defendant] had specific knowledge of

 Plaintiff.” (Id.) Plaintiff responds that she has sufficiently

 pled proximate cause and losses stemming from sex trafficking

 activities by alleging she “was at the Sunrise Motel as part of

 the sexual trafficking scheme and her injuries were caused by and

 in furtherance of the sexual trafficking scheme.” (Doc. #20, pp.

 12-13.)

       Having reviewed the Complaint, the Court finds Plaintiff has

 established a sufficient causal nexus between the sex trafficking

 and her injuries.3 Plaintiff alleges Defendant “was on notice of


       3Unlike the federal RICO statute, “the Florida statute does
 not expressly limit recovery . . . to persons who have suffered
 injury to their ‘business or property,’ language which has been
 interpreted to exclude economic losses arising out of personal


                                     - 12 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 13 of 26 PageID 272



 repeated incidents of sex trafficking occurring on its hotel

 premises,” and yet “failed to take the necessary actions to prevent

 sex trafficking from taking place.” (Doc. #1, ¶ 44.) The Complaint

 also alleges numerous ways in which defendant could have identified

 and prevented the sex trafficking from occurring. (Id. at ¶¶ 46-

 61.) Finally, the Complaint alleges the “acts and omissions of

 Defendant served to support, facilitate, harbor, and otherwise

 further the traffickers’ sale and victimization” of Plaintiff “for

 commercial sexual exploitation by repeatedly renting rooms to

 people    they   knew   or   should    have    known   were   engaged   in   sex

 trafficking.” (Id. at ¶ 104.) “[B]y knowingly, or with reckless

 disregard, repeatedly allowing sex trafficking to occur on its

 premises between 2014 and 2016,” Defendant’s “acts have yielded

 consistent       results     and   caused       economic,     physical,      and

 psychological injuries” to Plaintiff.4 (Id. at ¶¶ 141, 144.)



 injuries.” Berber v. Wells Fargo Bank, N.A., 2018 WL 10436236, *3
 (S.D. Fla. May 24, 2018); see also Townsend v. City of Miami, 2007
 WL 9710944, *2 (S.D. Fla. Nov. 7, 2007) (“Unlike its federal
 counterpart, the Florida RICO statute is not limited to ‘business
 or property’ injuries. . . . The plain language of the Florida
 statute does not exclude pecuniary losses resulting from personal
 injury. Accordingly, Mr. Townsend can sue under the Florida RICO
 statute for his loss of employment and personal injuries.”).
       4Plaintiff identifies the injuries that are a direct and
 proximate result of Defendants acts pursuant to her RICO claim, as
 being “bodily injures that are of a continuing or permanent nature,
 resulting in pain and suffering, disability, disfigurement, mental
 anguish, PTSD, humiliation, distress, deformation, loss of
 capacity to enjoy life, loss of enjoyment of life, and expenses of
 medical treatment.” (Doc. #1, ¶ 149.)



                                       - 13 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 14 of 26 PageID 273



       The Court finds these allegations sufficient to plead a

 “direct relation between the injury asserted and the injurious

 conduct alleged,” Holmes, 503 U.S. at 268, and therefore the

 Complaint adequately pleads proximate cause. See Burgese, 101 F.

 Supp. 3d at 422 (finding allegations of physical injury and mental

 anguish “cognizable under the Florida RICO Act” and sufficient to

 survive a motion to dismiss); cf. Berber, 2018 WL 10436236, *5

 (“Because Plaintiffs’ asserted injuries arise from a set of actions

 entirely      distinct    form     [sic]     the   alleged     predicate     RICO

 violations, proximate cause is lacking as a matter of law.”).

          2. Premise Liability

       Count    III   of   the    Complaint    asserts   a    claim   of   premise

 liability (Doc. #1, ¶¶ 150-67), which is a form of negligence

 action. “The elements for negligence are duty, breach, harm, and

 proximate cause; the additional elements for a claim of premises

 liability include the defendant’s possession or control of the

 premises and notice of the dangerous condition.” Lisanti v. City

 of Port Richey, 787 So. 2d 36, 37 (Fla. 2d DCA 2001). Plaintiff

 alleges Defendant owed her a variety of duties, that it breached

 these duties, and that as a direct and proximate result, she

 suffered bodily injury. (Doc. #1, ¶¶ 154-68.) Plaintiff also

 alleges Shivparvti had actual or constructive knowledge of sex

 trafficking occurring on the premises, that it knew or should have

 known the risk of such criminal conduct taking place would be



                                      - 14 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 15 of 26 PageID 274



 unreasonably high without appropriate precautions, and that it had

 actual or constructive knowledge of Plaintiff being in dangerous

 conditions. (Id. at ¶¶ 159-61.)

       Defendant     argues    the     premise    liability     claim     is

 insufficiently pled, first challenging the duty element of the

 claim. (Doc. #11, pp. 12-13.) Under Florida law, a property owner

 generally owes two duties to an invitee:

       (1)   the duty to use reasonable care in maintaining the
             property in a reasonably safe condition; and (2)
             the duty to warn of latent or concealed dangers
             which are or should be known to the owner and which
             are unknown to the invitee and cannot be discovered
             through the exercise of due care.

 Dampier v. Morgan Tire & Auto, LLC, 82 So. 3d 204, 206 (5th DCA

 2012). Defendant argues that it did not have a duty to warn

 Plaintiff of the danger of sex trafficking because Plaintiff was

 aware of the trafficking herself. (Doc. #11, p. 13); see also

 Emmons v. Baptist Hosp., 478 So. 2d 440, 442 (Fla. 1st DCA 1985)

 (“A prerequisite to the imposition upon the landowner of a duty to

 warn is that the defendant’s knowledge of the danger must be

 superior to that of the business invitee.”). However, Plaintiff’s

 premise liability claim is not based upon a duty to warn, but

 rather a duty to maintain the property in a reasonably safe

 condition. (Doc. #1, ¶¶ 153-57.) Accordingly, Defendant’s argument

 as it relates to a duty to warn is irrelevant. See Dampier, 82 So.

 3d at 206 (“The open and obvious nature of a hazard may discharge




                                     - 15 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 16 of 26 PageID 275



 a   landowner’s    duty   to   warn,   but    it     does   not   discharge    the

 landowner’s duty to maintain the property in a reasonably safe

 condition.”).

       Next, Defendant argues there could be no duty to protect

 Plaintiff from the criminal conduct of third parties because such

 conduct was not foreseeable. (Doc. #11, pp. 13-14.) The Court

 disagrees with this argument as well.

       “Under Florida law, a business owes invitees a duty to use

 due care to maintain its premises in a reasonably safe condition.

 This includes the duty to protect customers from criminal attacks

 that are reasonably foreseeable.” Banosmoreno v. Walgreen Co., 299

 F. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

 Id. (marks, citations, and footnote omitted). Such knowledge must

 only be pled generally. Fed. R. Civ. P. 9(b).

       The   Complaint     contains     sufficient      allegations      that    sex

 trafficking was occurring at the Sunrise Motel and that Shivparvti

 knew or should have known of the illicit conduct. (Doc. #1, ¶¶ 40-

 45,   85-86,   90-91,     94-96,     100,    134.)    The   Court     finds    such

 allegations       sufficient    to      satisfy       the    notice     pleading

 requirements.



                                      - 16 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 17 of 26 PageID 276



       Finally, Defendant argues the premise liability claim fails

 because “Plaintiff cannot establish a causal link between her

 purported injuries and Shivparvti’s purported negligence.” (Doc.

 #11, p. 15.) The Court disagrees. As noted, the Complaint alleges

 Defendant was on notice of the sex trafficking occurring at the

 Sunrise Motel and not only failed to prevent it, but knowingly

 turned a blind eye to it in exchange for increased profits. (Doc.

 1, ¶¶ 7, 44, 210.) The Complaint also alleges that as a result of

 Defendant’s    actions,    Plaintiff    suffered      various    injuries   and

 damages. (Id. at ¶¶ 212, 214.) Contrary to Defendant’s suggestion

 that Plaintiff’s injuries were the result of a “freakish and

 improbable chain of events,” (Doc. #11, p. 15), the Court finds

 the Complaint sufficiently alleges proximate cause. Accordingly,

 the   Court   denies    Defendant’s    request   to    dismiss    Plaintiff’s

 premise liability claim as insufficiently pled.

          3. Negligent Hiring, Supervision, and Retention

       Count IV of the Complaint asserts a claim of negligent hiring,

 supervision, and retention. (Doc. #1, ¶¶ 168-83.) “To state a claim

 under   Florida   law     for   negligent   hiring,     supervision    and/or

 retention, a plaintiff must establish that the employer owed a

 legal duty to the plaintiff to exercise reasonable care in hiring

 and retaining safe and competent employees.” Clary v. Armor Corr.

 Health Servs., No. 6:13-cv-90-Orl-31KRS, 2014 U.S. Dist. LEXIS

 15633, at *11 (M.D. Fla. Feb. 7, 2014)                 (citations omitted).



                                    - 17 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 18 of 26 PageID 277



 “Florida    law     also   holds   employers      liable     for    reasonably

 foreseeable damages resulting from the negligent training of its

 employees and agents.” Id. (citing Lewis v. City of St. Petersburg,

 260 F.3d 1260, 1265 (11th Cir. 2001)). “For an employer to owe a

 plaintiff a duty, the plaintiff must be in the zone of risk that

 was   reasonably     foreseeable   to    the   employer.”     Id.    (citation

 omitted).

       Accordingly, to state a claim, the plaintiff must allege
       facts that would establish a nexus between the plaintiff
       and the tortfeasor’s employment from which a legal duty
       would flow from the defendant-employer to the plaintiff.
       The plaintiff must then establish that the defendant-
       employer breached that duty and that the breach caused
       him damage.

 Id. (citations omitted).

       The Complaint alleges Shivparvti was in control of the hiring,

 instructing, training, supervising, and terminating of the hotel

 employees, and that Defendant had a duty to make an appropriate

 investigation of the employees. (Doc. #1, ¶¶ 173-74.) The Complaint

 further alleges that Defendant knew or should have known that hotel

 employees were “allowing criminals to rent rooms for prostitution

 and drug dealing,” “failing to either identify and/or report the

 human sex trafficking and foreseeable harm” of Plaintiff, and

 “failing    to    refuse   continued    lodging   services    to    human   sex

 traffickers.” (Id. at ¶¶ 176-78.) The Complaint concludes that

 Defendant was negligent in its hiring, employment, supervision,

 and termination decisions regarding the employees, and that the



                                    - 18 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 19 of 26 PageID 278



 sex trafficking of Plaintiff was a foreseeable and direct result.

 (Id. at ¶¶ 180-83.)

        Defendant      seeks     dismissal      of     the        negligent      hiring,

 supervision, and retention claim based on pleading deficiencies,

 arguing that the claim fails because the Complaint lacks sufficient

 factual    allegations        that   Defendant      was     on    notice     of    unfit

 employees. (Doc. #11, p. 17); see also Bright v. City of Tampa,

 No. 8:16-cv-1035-T-17MAP, 2017 U.S. Dist. LEXIS 218868, at *24

 (M.D.   Fla.    May   17,     2017)(“When     an    employer      fails    to     take    a

 corrective action against an employee because the employer had no

 notice of problems with the employee’s fitness, the employer is

 not    liable   under    Florida      law    for    negligent       supervision          or

 retention.”). The Court disagrees. The Complaint sufficiently

 alleges facts suggesting sex trafficking was occurring at the

 Sunrise Motel, that the employees knew of it and failed to prevent

 it, and that due to its control over the employees, Defendant knew

 or should have known of it. (Doc. #1, ¶¶ 75-99, 171-78.) The Court

 finds such allegations sufficient at this stage of the proceedings

 and,    accordingly,     denies      the    request    to    dismiss       Plaintiff’s

 negligent hiring, supervision, and retention claim.

           4. Negligent Rescue

        Plaintiff also asserts a claim for negligent rescue in Count

 V of the Complaint. (Doc. #1, ¶ 184.) The Complaint alleges

 Defendant, as the owner and operator of the Sunrise Motel, had a



                                       - 19 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 20 of 26 PageID 279



 duty to keep the premises safe and prevent foreseeable criminal

 activity, as well “had a duty to make safe a dangerous condition

 at the Sunrise Motel and to rescue its hotel guests, specifically

 Plaintiff S.Y., from the peril it created.” (Id. at ¶¶ 189-90,

 195.)   The Complaint alleges that by various acts and omissions,

 Shivparvti breached these duties and that the continuous sex

 trafficking of Plaintiff was the direct and foreseeable result.

 (Id. at ¶¶ 191-94, 197-98, 200.) Defendant argues the negligent

 rescue claim should be dismissed as insufficiently pled. (Doc.

 #11, pp. 18-19.)

       “There is no common law duty to rescue a stranger.” Estate of

 Craig Ferguson v. Sheriff, No. 09-14192-CIV-GRAHAM/LYNCH, 2010

 U.S. Dist. LEXIS 157824, at *7 (S.D. Fla. Sep. 7, 2010) (citing

 Bradberry v. Pinellas Cty., 789 F.2d 1513, 1516 (11th Cir. 1986)).

 “A well-established exception to this rule, however, provides that

 an innkeeper is ‘under an ordinary duty of care to [a guest] after

 he knows or has reason to know the [guest] is ill or injured.” De

 La Flor v. Ritz-Carlton Hotel Co., LLC, 2013 WL 148401, *3 (S.D.

 Fla. Jan. 14, 2013) (quoting L.A. Fitness, Int’l, LLC v. Mayer,

 980 So. 2d 550, 557 (Fla. 4th DCA 2008)); see also Abramson v.

 Ritz Carlton Hotel Co., LLC, 480 F. App’x 158, 161 (3d Cir. 2012)

 (“Generally, there is no duty to affirmatively assist an injured

 person unless a special relationship, such as that between an




                                   - 20 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 21 of 26 PageID 280



 innkeeper and its guests, exists between the parties.” (citation

 omitted)).

        Defendant   argues   the    negligent       rescue   claim   should   be

 dismissed because it is insufficiently pled under the “rescue

 doctrine.” (Doc. #11, pp. 18-19.) Under Florida law, the rescue

 doctrine holds a tortfeasor liable for injuries to a third party

 who is hurt in attempting to rescue the direct victim of the

 tortfeasor. Zivojinovich v. Barner, 525 F.3d 1059, 1070 (11th Cir.

 2008) (citation omitted). “The basic precept of this doctrine ‘is

 that the person who has created a situation of peril for another

 will be held in law to have caused peril not only to the victim,

 but also to his rescuer, and thereby to have caused any injury

 suffered by the rescuer in the rescue attempt.’” Menendez v. W.

 Gables Rehab. Hosp., LLC, 123 So. 3d 1178, 1181 (Fla. 3d DCA 2013)

 (quoting N.H. Ins. Co. v. Oliver, 730 So. 2d 700, 702 (Fla. 4th

 DCA 1999)).

        As Plaintiff correctly argues in response (Doc. #20, p. 18),

 the rescue doctrine is not implicated by Plaintiff’s negligent

 rescue claim. See Krajcsik v. Ramsey, 2017 WL 3868560, *2 n.4 (D.

 Md. Sept. 5, 2017) (“The rescue doctrine is related to, but

 separate from, the affirmative duty to rescue an imperiled party

 that    the   courts   impose     on     persons   in   some   situations.”).




                                        - 21 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 22 of 26 PageID 281



 Accordingly,    because      the    rescue    doctrine    is    not   applicable,

 Defendant’s request for dismissal based on the doctrine is denied.5

           5. Aiding and Abetting, Harboring, Confining, Coercion and

             Criminal Enterprise

       Count VI of the Complaint asserts a claim of aiding and

 abetting    against    defendant.     (Doc.    #1,   ¶¶   201-215.)     Plaintiff

 accuses    Defendant    of    “aiding   and    abetting    unlawful      activity

 including unlawful confinement, imprisonment, assault and battery

 by [Plaintiff’s] sex traffickers and ‘Johns.’” (Id. at ¶ 201.)

 Defendant argues the claim must be dismissed because (1) it asserts

 defendant “aided and abetted the criminal act of sex trafficking

 in violation of the TVPRA,” and (2) the TVPRA does not provide a

 cause of action for aiding and abetting. (Doc. #11, p. 19.) Having

 reviewed the allegations in the Complaint and the relevant case

 law, the Court finds defendant is misinterpreting the claim.

       Florida   courts       have   recognized    aiding       and   abetting   the

 commission of a tort as a standalone claim. See Gilison v. Flagler

 Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

 fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

 3d DCA 2017) (aiding and abetting breach of fiduciary duty). This


       5Defendant also suggests hotels only have a limited duty to
 render aid to a guest it knew or should have known was ill or
 injured, and that the Complaint contains no plausible facts to
 suggest Defendant knew Plaintiff was in need of aid. (Doc. #11, p.
 18.) However, the Court finds the Complaint contains sufficient
 allegations to satisfy this requirement. (Doc. #1, ¶¶ 84, 85, 196.)



                                      - 22 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 23 of 26 PageID 282



 Court has previously listed the following elements that must be

 alleged “to state a claim for aiding and abetting a common law

 tort” under Florida law: “(1) an underlying violation on the part

 of the primary wrongdoer; (2) knowledge of the underlying violation

 by the alleged aider and abetter [sic]; and (3) the rendering of

 substantial assistance in committing the wrongdoing by the alleged

 aider and abettor.” Angell v. Allergan Sales, LLC, No. 3:18-cv-

 282-J-34JBT, 2019 U.S. Dist. LEXIS 142768, 2019 WL 3958262, *8

 (M.D. Fla. Aug. 22, 2019); see also Lawrence v. Bank of Am., N.A.,

 455 F. App’x 904, 906 (11th Cir. 2012) (applying the above elements

 to three Florida tort claims). These cases demonstrate Florida

 recognizes a common-law claim of aiding and abetting tortious

 conduct.

       Here, the Complaint alleges Shivparvti aided and abetted

 Plaintiff’s unlawful harboring, confinement, imprisonment, assault

 and battery, (Doc. #1, ¶¶ 203-04, 206, 209-10) and to the extent

 the claim alleges Defendant has actual knowledge,6 the Court finds

 it sufficient to state a claim. Accordingly, the Court denies

 defendant’s request for dismissal.




       6 “[A]llegations which demonstrate merely constructive
 knowledge, recklessness or gross negligence cannot satisfy the
 ‘knowledge’ element of an aiding and abetting claim under Florida
 law.” Angell, 2019 WL 3958262, at *9.



                                   - 23 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 24 of 26 PageID 283



    C. More Definite Statement

       In the alternative, Defendant asserts that the Complaint is

 vague, ambiguous, and fails to provide sufficient information to

 allow it to formulate a response. (Doc. #11, p. 20.) Therefore,

 Defendant requests that the Court exercise its discretion and order

 Plaintiff to provide a more concise pleading before it is required

 to provide an answer. (Id.)

       Pursuant to Federal Rule of Civil Procedure 12(e), "[a] party

 may move for a more definite statement of a pleading to which a

 responsive pleading is allowed but which is so vague or ambiguous

 that the party cannot reasonably prepare a response." Fed. R. Civ.

 P. 12(e); see also Euro RSCG Direct Response, LLC v. Green Bullion

 Fin. Servs., 872 F. Supp. 2d 1353, 1358 (S.D. Fla. 2012) (quoting

 Ramirez v. FBI, No. 8:10-cv-1819-T-23TBM, 2010 U.S. Dist. LEXIS

 132271, 2010 WL 5162024, at *2 (M.D. Fla. Dec. 14, 2010)) ("A Rule

 12(e)   motion   is   appropriate    if   the   pleading   is   so   vague   or

 ambiguous that the opposing party cannot respond, even with a

 simple denial, in good faith, without prejudice to [itself].").

       The Court finds the Complaint is not “so vague or ambiguous”

 that Defendant could not reasonably respond. Euro RSCG Direct

 Response, 872 F. Supp. 2d at 1358 ("[A Rule 12(e)] motion is

 intended to provide a remedy for an unintelligible pleading, rather

 than a vehicle for obtaining greater detail."); Eye Care Int’l,

 Inc. v. Underhill, 92 F. Supp. 2d 1310, 1316 (M.D. Fla. 2000)



                                     - 24 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 25 of 26 PageID 284



 (noting that “motions for a more definite statement are not favored

 in light of the liberal discovery practice,” and that “a motion

 for more definite statement is not to be used as a substitute for

 discovery”); cf. LeBlanc v. LVNV Funding, LLC, No. 2:19-cv-285-

 FtM-99MRM, 2019 U.S. Dist. LEXIS 99983, at *1 (M.D. Fla. June 14,

 2019) (granting motion for more definite statement, finding “the

 Complaint contains no facts” and was “not sufficiently specific to

 place defendant on notice of the claims against it”).

       Here,   Plaintiff    has   provided     specific   facts   about   the

 elements of each cause of action, Defendant’s purported knowledge

 and participation in ongoing and continuous sex trafficking at the

 Sunrise Motel that occurred from 2014 through February 2016 with

 respect    Plaintiff,   and   its   failure   to   prevent   this   criminal

 conduct, which ultimately resulted in Defendant profiting from the

 trafficking. The Court finds such allegations are sufficiently

 specific to place Defendant on notice of the claims against it,

 and as such, Defendant’s Motion for a More Definite Statement is

 denied.

       Accordingly, it is hereby

       ORDERED:

       1. Defendant’s Motion to Dismiss, Motion to Strike, or For a

           More Definite Statement and Memorandum of Law in Support

           Thereof (Doc. #11) is DENIED.




                                     - 25 -
Case 2:20-cv-00607-JES-MRM Document 36 Filed 03/04/21 Page 26 of 26 PageID 285



 DONE and ORDERED at Fort Myers, Florida, this         4th   day of March,

 2021.




 Copies:
 Counsel of Record




                                   - 26 -
